Citation Nr: 0510035	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  00-22 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder from May 31, 2000?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971, and from May 1971 to December 1971.  He also 
had National Guard service.

This appeal came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO received the veteran's claim of entitlement to 
service connection for PTSD on May 31, 2000.  In an August 
2000 rating decision, the RO granted service connection for 
PTSD, and assigned a disability rating of 10 percent.  The 
veteran appealed.

In August 2001, a decision review officer awarded a 30 
percent rating effective from May 31, 2000.  The veteran 
continued to appeal.  

After attempting to conduct its own development under the 
provisions of 38 C.F.R. § 19.9(a)(2) (2002), the Board in 
September 2003 remanded the case for further development of 
relevant evidence.  

In a November 2004 rating decision, the VA Appeals Management 
Center (AMC) assigned a staged 50 percent rating effective 
from April 24, 2004.  The appeal currently before the Board, 
then, is for a rating in excess of 30 percent from May 31, 
2000, and in excess of 50 percent from April 24, 2004.

The veteran previously had an appeal pending before the Board 
of entitlement to service connection for bilateral hearing 
loss.  In the November 2004 rating decision, the AMC granted 
service connection for bilateral hearing loss.  That claim is 
resolved, and is no longer at issue before the Board.

On appeal the veteran has raised the issue of entitlement to 
service connection for diabetes mellitus.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Since May 31, 2000, PTSD has been manifested by 
considerable sleep disturbance, nightmares, flashbacks, and 
considerable irritability and emotional withdrawal, producing 
difficulty in establishing and maintaining effective 
relationships.

3.  At no time since May 31, 2000, has PTSD been shown to 
produce such deficiencies in judgment, thinking, or mood as 
to cause occupational and social impairment with deficiencies 
in most areas due to such symptoms as suicidal ideation, 
obsessional rituals, or near continuous panic or depression.


CONCLUSION OF LAW

From May 31, 2000, the criteria for a 50 percent evaluation 
for PTSD, but not greater, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In an October 2000 statement of the case 
(SOC), in supplemental statements of the case (SSOCs) issued 
in October 2000, August 2001, and January 2005; and in 
letters issued in October 2002 and April 2004 VA notified the 
veteran regarding these matters as they apply to his claim 
for a higher rating for PTSD.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  The 
veteran has not received private treatment for PTSD.  The 
claimant has had VA mental health examinations, most recently 
in April 2004.  He had a hearing at the RO in April 2001 
before a decision review officer, and a travel board hearing 
at the RO in February 2002 before the undersigned Veterans 
Law Judge.  VA communications with the veteran have 
specifically asked him to advise VA if there were any other 
information or evidence he considered relevant to his claims, 
so that VA could help him by getting that evidence.  (See, 
e.g., the April 2004 letter.)  In an October 2000 statement 
of the case (SOC), supplemental statements of the case 
(SSOCs) issued in October 2000, August 2001, and January 
2005, letters issued in October 2002 and April 2004, a 
September 2003 Board remand, and a November 2004 rating 
decision, VA advised the veteran what evidence VA had 
requested, and what evidence VA had received.  In an April 
2004 letter, the AMC asked the veteran to submit all evidence 
in his possession.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.

Fourth, the appellant was not prejudiced by VA's issuance of 
correspondence fulfilling some of the notice requirements of 
the VCAA letter after the initial adverse rating decision of 
August 2000.  The United States Court of Appeal for Veterans 
Claims (Court) has held that a claimant is entitled to VCAA 
notice prior to initial adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  The Court 
explained in Pelegrini, however, that failure of an agency of 
original jurisdiction (AOJ) (in this case, the RO) to give a 
claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, the Board remanded the case in September 2003.  
VA provided the required notice in the 2000 to 2005 actions 
and correspondence referenced above.  The lack of full notice 
prior to the initial decision is corrected.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Rating for PTSD 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present includes consideration of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of symptoms on the functional abilities.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court had held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In this case, the veteran appealed the initial 10 percent 
disability rating that the RO assigned.  The RO later 
increased the initial disability rating to 30 percent.  More 
recently, the AMC assigned a staged increase in the rating, 
retaining a 30 percent rating effective from May 31, 2000, 
and increasing the rating to 50 percent effective from April 
24, 2004.  The Board will consider the evidence, and will 
consider what rating or ratings are warranted, over the 
entire period since the effective date of the grant of 
service connection.

Under the rating schedule, PTSD is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, under a General Rating Formula 
for Mental Disorders, as follows:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

38 C.F.R. § 4.130.

The veteran began outpatient mental health treatment at a VA 
facility in April 2000.  He reported depression, sleep 
disturbances, nightmares, temper outbursts, emotional 
emptiness, and social withdrawal.  He reported daily use of 
alcohol, consuming about a pint every two days.  He reported 
that he had worked after service at an Army depot for 
thirteen or fourteen years, and had stopped working because 
of a shoulder injury.  He reported having had difficulties 
with supervisors at work.  He reported a history of three 
marriages, trouble getting along with his current wife, and 
strained relationships with his grown children.  He related 
incidents in his first and second marriages in which he had 
been violent toward his wives.  He stated that he did not 
show any affection toward his current wife, and that he 
avoided her.  He indicated that he had been excessively rigid 
and harsh toward his children as they were growing up, and 
that they now limited their interaction with him.  He 
reported that he could not tolerate being around crowds, and 
that he would not eat in a restaurant.  

Mental status examination was significant for signs of 
anxiousness and irritability.  The veteran was hypervigilant, 
with a depressed mood.  He reported frequent intense thoughts 
about Vietnam.  His insight and judgment were opined to be 
poor, however, there was no evidence of any harmful ideation 
or psychosis.  The practitioners diagnosed PTSD and alcohol 
abuse.  

A VA psychiatrist prescribed medication to address PTSD 
symptoms in July 2000.  That psychiatrist assigned a global 
assessment of functioning (GAF) score of 40.  The claims file 
contains records of ongoing outpatient treatment in 2000 
through 2004.

At a July 2000 VA psychiatric examination the veteran 
described ongoing PTSD symptoms, including irritability, 
difficulty getting along with others, poor sleep, 
hypervigilence and a startle response.  He described guilt 
feelings about Vietnam, and a general sense of anxiety and 
hypervigilence.  Mental status examination reveled coherent 
thought processes, and a moderately anxious affect, without 
suicidal or homicidal ideas.  There were no flight of ideas, 
or loosening of associations.  Proverb interpretation was 
intact.  The examiner diagnosed alcohol dependence and 
generalized anxiety disorder with PTSD features.  The 
examiner assigned a GAF score of 56.

In his April 2001 hearing before a decision review officer at 
the RO, the veteran reported that he was on medication for 
PTSD, but nonetheless continued to have nightmares and 
trouble sleeping.  He stated that he slept only two or three 
hours at night.  He indicated that he had trouble getting 
along with people, including his wife and other family 
members.  He related that his interaction with family members 
was characterized by lack of affection, irritability, a quick 
temper, and threats of violence.  He stated that he minimized 
or avoided being in public places like stores or restaurants.  

On VA examination in July 2001, the veteran stated that he 
avoided showing emotion, and avoided public places.  He 
reported poor sleep, hypervigilence, and an exaggerated 
startle response.  He related difficulties in his 
interactions with others because of his PTSD symptoms.  
Mental status examination revealed no evidence of suicidal or 
homicidal ideation.  Insight and judgment were adequate, and 
higher cognitive functions were intact.  The examiner listed 
a diagnosis of PTSD, and assigned a GAF score of 50.

In his February 2002 hearing before the undersigned Veterans 
Law Judge, the veteran reported progressive difficulty 
getting along with people, including his wife.  He reported 
that he still avoided going to public places.  He stated that 
he continued to take medication for his PTSD, without 
apparent beneficial results. 

VA mental health outpatient notes from January 2003 reflect 
reports of poor sleep, anxiety, and irritability, with a GAF 
score of 40.  In April 2003, the veteran reported having 
nightmares two or three times per week.  

A February 2004 VA mental health progress note recorded 
complaints of hypervigilence, irritability, low frustration 
tolerance, sleep problems, and distressing dreams.  Mental 
status examination revealed the veteran to be well groomed, 
and cooperative.  His thoughts were logical and goal 
directed.  There was no evidence of suicidal or homicidal 
ideation.  His affect was sometimes tense when discussing 
family problems.  The examiner assigned a GAF score of 45, 
which was an improvement from the GAF score assigned in 
January 2004.  

On VA examination in April 2004, the veteran reported having 
felt irritable and on edge since service.  He reported a 
history of problems in his three marriages, including 
incidents of violence toward his wives.  He related that he 
had treated his children harshly and rigidly while he was 
raising them, and that they had left home as soon as 
possible.  He stated that he had frequent nightmares and 
occasional flashbacks about his experiences in Vietnam, and 
that he could not stand crowds.  He indicated that he drank 
about four alcoholic drinks per week.  He reported that he 
was withdrawn, isolative, irritable, hypervigilant, and that 
he spent most of his time alone at home.  He stated that his 
family relationships had suffered tremendously as a result of 
his PTSD-related behavior.  Mental status examination 
revealed somewhat pressured speech.  His mood was OK, and 
affect constricted.  Insight and judgment were fair.  There 
were no signs of suicidal or homicidal ideation, no flight of 
ideas, his thought processes were logical and goal directed, 
and there was no looseness of association.  The diagnoses 
were PTSD and alcohol dependence, with a GAF score of 48.

Treatment records and hearing testimony provide the veteran's 
accounts of the manifestations of PTSD in his daily life.  
The evidence shows chronic impairment of sleep, fairly 
frequent nightmares, and flashbacks.  The veteran's 
discomfort with interaction with others leads him to avoid 
most activities outside the home.  His past and current 
relationships with his wives and children have been notably 
limited and damaged by his withdrawal and volatility.  It is 
difficult to consider the effects of his PTSD on employment, 
because he left work due to a nonservice connected physical 
disability.  He has indicated that he had trouble getting 
along with others when he was employed.

The evidence presents a picture of PTSD manifestations 
impairing the veteran's functioning, particularly his ability 
to interact with people, much or most of the time.  He has 
chronic mood disturbance that produces difficulty in 
establishing and maintaining effective relationships.  In 
light of the foregoing, the Board finds that his PTSD 
manifestations appear to be most consistent with the criteria 
for a 50 percent rating.

Notably, however, while the veteran reports chronic 
irritability and incidents of violence, he does not show more 
serious manifestations such as panic, periods of violence, 
suicidal ideation, or obsessional rituals.  The veteran's 
relationships are damaged, but his impairment does not make 
him altogether unable to establish and maintain effective 
relationships.  Overall, his symptoms and impairment do not 
rise to the level of the criteria for a 70 percent rating.

The evidence shows that the veteran's PTSD manifestations 
have been at about the same level, without appreciable 
change, over the 2000 to 2004 period covered by records.  His 
symptoms and impairment due to PTSD, as described in April 
2000 and thereafter, have been most consistent with a 
50 percent rating.  Therefore, the Board grants an increase 
to a 50 percent rating effective from May 31, 2000.  The 
preponderance of the evidence regarding the rating period 
does not show manifestations that meet the criteria for a 70 
percent rating.  Therefore, no increase above 50 percent is 
warranted.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  Significantly, however, the veteran has not required 
post-service hospitalizations for his PTSD.  He is unemployed 
due to non-service-connected disability, but it has not been 
shown that his impairment due to PTSD would interfere with 
employment markedly, or to a degree beyond that contemplated 
by a 50 percent rating.  This case does not have exceptional 
factors that make it impractical to apply the regular rating 
schedule criteria.  Therefore, there is no basis to refer the 
case to the appropriate official for consideration of an 
extraschedular rating.


ORDER

Entitlement to a 50 percent evaluation for PTSD, but not 
higher, since May 31, 2000, is granted subject to the laws 
and regulations governing the award of monetary benefits. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


